Case 19-12337
     20-01022 Doc 122-31
                  3-31 Filed
                          Filed
                             04/13/20
                                04/01/20
                                      Entered
                                         Entered 04/13/20
                                                   04/01/20
                                                          14:49:12
                                                            15:07:33
                                                                   Exhibit
                                                                     Exhibit
                                                                           22.22.
                                                                               Order
                                                                                  Order
                                                                                      Page
                                                                                        Page
                                                                                           1
                                         1ofof11
                                               11
Case 19-12337
     20-01022 Doc 122-31
                  3-31 Filed
                          Filed
                             04/13/20
                                04/01/20
                                      Entered
                                         Entered 04/13/20
                                                   04/01/20
                                                          14:49:12
                                                            15:07:33
                                                                   Exhibit
                                                                     Exhibit
                                                                           22.22.
                                                                               Order
                                                                                  Order
                                                                                      Page
                                                                                        Page
                                                                                           2
                                         2ofof11
                                               11
Case 19-12337
     20-01022 Doc 122-31
                  3-31 Filed
                          Filed
                             04/13/20
                                04/01/20
                                      Entered
                                         Entered 04/13/20
                                                   04/01/20
                                                          14:49:12
                                                            15:07:33
                                                                   Exhibit
                                                                     Exhibit
                                                                           22.22.
                                                                               Order
                                                                                  Order
                                                                                      Page
                                                                                        Page
                                                                                           3
                                         3ofof11
                                               11
Case 19-12337
     20-01022 Doc 122-31
                  3-31 Filed
                          Filed
                             04/13/20
                                04/01/20
                                      Entered
                                         Entered 04/13/20
                                                   04/01/20
                                                          14:49:12
                                                            15:07:33
                                                                   Exhibit
                                                                     Exhibit
                                                                           22.22.
                                                                               Order
                                                                                  Order
                                                                                      Page
                                                                                        Page
                                                                                           4
                                         4ofof11
                                               11
Case 19-12337
     20-01022 Doc 122-31
                  3-31 Filed
                          Filed
                             04/13/20
                                04/01/20
                                      Entered
                                         Entered 04/13/20
                                                   04/01/20
                                                          14:49:12
                                                            15:07:33
                                                                   Exhibit
                                                                     Exhibit
                                                                           22.22.
                                                                               Order
                                                                                  Order
                                                                                      Page
                                                                                        Page
                                                                                           5
                                         5ofof11
                                               11
Case 19-12337
     20-01022 Doc 122-31
                  3-31 Filed
                          Filed
                             04/13/20
                                04/01/20
                                      Entered
                                         Entered 04/13/20
                                                   04/01/20
                                                          14:49:12
                                                            15:07:33
                                                                   Exhibit
                                                                     Exhibit
                                                                           22.22.
                                                                               Order
                                                                                  Order
                                                                                      Page
                                                                                        Page
                                                                                           6
                                         6ofof11
                                               11
Case 19-12337
     20-01022 Doc 122-31
                  3-31 Filed
                          Filed
                             04/13/20
                                04/01/20
                                      Entered
                                         Entered 04/13/20
                                                   04/01/20
                                                          14:49:12
                                                            15:07:33
                                                                   Exhibit
                                                                     Exhibit
                                                                           22.22.
                                                                               Order
                                                                                  Order
                                                                                      Page
                                                                                        Page
                                                                                           7
                                         7ofof11
                                               11
Case 19-12337
     20-01022 Doc 122-31
                  3-31 Filed
                          Filed
                             04/13/20
                                04/01/20
                                      Entered
                                         Entered 04/13/20
                                                   04/01/20
                                                          14:49:12
                                                            15:07:33
                                                                   Exhibit
                                                                     Exhibit
                                                                           22.22.
                                                                               Order
                                                                                  Order
                                                                                      Page
                                                                                        Page
                                                                                           8
                                         8ofof11
                                               11
Case 19-12337
     20-01022 Doc 122-31
                  3-31 Filed
                          Filed
                             04/13/20
                                04/01/20
                                      Entered
                                         Entered 04/13/20
                                                   04/01/20
                                                          14:49:12
                                                            15:07:33
                                                                   Exhibit
                                                                     Exhibit
                                                                           22.22.
                                                                               Order
                                                                                  Order
                                                                                      Page
                                                                                        Page
                                                                                           9
                                         9ofof11
                                               11
Case
 Case19-12337
      20-01022Doc
               Doc122-31
                   3-31 Filed
                         Filed04/13/20
                               04/01/20Entered
                                         Entered04/13/20
                                                 04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit22.
                                                                           22.Order
                                                                               OrderPage
                                                                                     Page
                                        10 of 11
Case
 Case19-12337
      20-01022Doc
               Doc122-31
                   3-31 Filed
                         Filed04/13/20
                               04/01/20Entered
                                         Entered04/13/20
                                                 04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit22.
                                                                           22.Order
                                                                               OrderPage
                                                                                     Page
                                        11 of 11
